
	
		II
		112th CONGRESS
		2d Session
		S. 3650
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2012
			Mr. Udall of Colorado
			 (for himself, Mr. Crapo,
			 Mr. Bennet, and Mr. Barrasso) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to facilitate
		  water leasing and water transfers to promote conservation and
		  efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Ditch and Irrigation Company Tax
			 Reform Act.
		2.Facilitate water
			 leasing and water transfers to promote conservation and efficiency
			(a)In
			 generalParagraph (12) of section 501(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(I)Treatment of
				mutual ditch or irrigation companies
						(i)In
				generalIn the case of a mutual ditch or irrigation company or
				like organization, subparagraph (A) shall be applied without taking into
				account any income received or accrued—
							(I)from the sale,
				lease, or exchange of fee or other interests in real property, including
				interests in water,
							(II)from the sale or
				exchange of stock in a mutual ditch or irrigation company or like organization
				or contract rights for the delivery or use of water, or
							(III)from the
				investment of proceeds from sales, leases, or exchanges under subclauses (I)
				and (II),
							except that
				any income received under subclause (I), (II), or (III) which is distributed or
				expended for expenses other than operations and maintenance of the mutual ditch
				or irrigation company or like organization shall be treated as non-member
				income in the year in which it is distributed or expended. For purposes of the
				preceding sentence, expenses other than operations and maintenance include
				expenses for the construction of conveyances designed to deliver water outside
				of the mutual ditch or irrigation company or like organization system.(ii)Treatment of
				organizational governanceIn the case of a mutual ditch or
				irrigation company or like organization, where State law provides that such a
				company or organization may be organized in a manner that permits voting on a
				basis which is pro-rata to share ownership on corporate governance matters,
				subparagraph (A) shall be applied without taking into account whether its
				member shareholders have one vote on corporate governance matters per share
				held in the corporation. Nothing in this clause shall be construed to create
				any inference about the requirements of this subsection for companies or
				organizations not included in this
				clause.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
